739 So.2d 1241 (1999)
Michael FLOYD, Appellant,
v.
STATE of Florida, Appellee.
No. 99-01527.
District Court of Appeal of Florida, Second District.
August 11, 1999.
*1242 PER CURIAM.
Michael Floyd is appealing the summary denial of his motion for correction of an illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the sentence imposed on Floyd exceeds the statutory maximum, we reverse.
Floyd pleaded guilty to trafficking in cocaine in violation of section 893.135(1)(b)(1)(a), Florida Statutes (1991). He was sentenced under section 775.084, Florida Statutes (1991), as a habitual offender to ten years in prison, and was fined $10,000. However, section 775.084 does not authorize any fines. Consequently, the imposition of the fine, in addition to the habitual offender sentence, exceeds the maximum allowed by the statute, and must be reversed. See Webster v. State, 705 So.2d 970 (Fla. 2d DCA 1998). On remand, the trial court is directed to strike the $10,000 fine. Floyd's presence at the resentencing is not required.
Reversed and remanded.
THREADGILL, A.C.J., and FULMER and STRINGER, JJ., Concur.